
	

113 HR 4340 IH: Safety Through Informed Consumers Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4340
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Rokita introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title 49, United States Code, with respect to passenger motor vehicle crash avoidance
			 information, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Safety Through Informed Consumers Act of 2014.
		2.Passenger motor vehicle informationSection 32302 of title 49, United States Code, is amended by inserting after subsection (b) the
			 following:
			
				(c)Crash avoidanceNot later than 1 year after the date of enactment of the Safety Through Informed Consumers Act of
			 2014, the Secretary shall ensure that crash avoidance information is
			 provided alongside of and in the same format as crashworthiness
			 information each place that crashworthiness information is made available
			 to the public under this section..
		
